Exhibit 10.7

 

GLOBAL CROSSING LIMITED

SENIOR EXECUTIVE SHORT-TERM INCENTIVE COMPENSATION PLAN

 

1. Purpose. The purpose of the Global Crossing Limited Senior Executive
Short-Term Incentive Compensation Plan (the “Plan”) is to advance the interests
of Global Crossing Limited (the “Company”) and its shareholders by providing
incentives in the form of periodic bonus awards (“Awards”) to certain senior
executive employees of the Company and its subsidiaries, thereby motivating such
executives to attain corporate performance goals articulated under the Plan.

 

2. Administration. (a) The Plan shall be administered by the Compensation
Committee of the Company’s Board of Directors (“Board”), or such other persons
as the Compensation Committee may designate (the “Committee”). The Committee may
delegate any of its duties and powers in whole or in part to any subcommittee
thereof consisting solely of at least two “outside directors,” as defined under
Section 162(m) of the United States Internal Revenue Code of 1986, as amended
(the “Code”).

 

(b) The Committee shall have the exclusive authority to select the senior
executives to be granted Awards under the Plan, to determine the size and terms
of the Awards (subject to the limitations imposed on Awards in Section 4 below),
to modify the terms of any Award that has been granted (except for any
modification that wold increase the amount of the Award payable to an
executive), to determine the time when Awards will be made and the performance
period to which they relate, to establish performance objectives in respect of
such performance periods, and to certify that such performance objectives were
attained; provided, however, that any such action shall be consistent with the
applicable provisions of Section 162(m) of the Code. The Committee is authorized
to interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent that the Committee deems necessary or
desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

 

3. Participation. Awards may be granted to senior executives of the Company and
its subsidiaries who are “covered employees,” as defined in Section 162(m) of
the Code, or whom the Committee anticipates may become covered employees. An
executive to whom an Award is granted shall be a “Participant.”

 

4. Awards Under the Plan. (a) A Participant’s Award shall be determined based on
the attainment of written performance goals approved by the Committee for a
performance period which is established by the Committee (i) while the outcome
for that performance period is substantially uncertain and (ii) no more than
ninety (90) days after the commencement of that performance period or, if less,
the number of days which is equal to twenty five percent (25%) of that
performance period. The performance goals, which must be objective, shall be
based upon one or more of the following criteria: (A) consolidated earnings
before or after taxes (including earnings before interest, taxes, depreciation
and amortization); (B) net income; (C) operating



--------------------------------------------------------------------------------

income; (D) earnings per share of the Company’s stock; (E) book value per share
of the Company’s stock; (F) return on shareholders’ equity; (G) expense
management; (H) return on investment; (I) improvements in capital structure; (J)
profitability of an identifiable business unit or product; (K) maintenance or
improvement of profit margins; (L) stock price; (M) market share; (N) revenues
or sales; (O) costs; (P) cash flow; (Q) cash used; (R) working capital; and (S)
return on assets. The foregoing criteria may relate to the Company, one or more
of its subsidiaries or one or more of its divisions or units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Committee shall determine. In addition, to the degree consistent with
Section 162(m) of the Code, the performance may be calculated without regard to
extraordinary items. The maximum amount of an Award to any one Participant with
respect to a fiscal year of the Company shall be $3 million.

 

(b) The Committee shall determine whether the performance goals have been met
with respect to any affected Participant and, if they have, so certify and
ascertain the amount of the applicable Award. No Awards will be paid for that
performance period until such certification is made by the Committee. The amount
of the Award actually paid to any affected Participant (or, if such Participant
is deceased, the Participant’s estate) may be less than the amount determined by
the applicable performance goal formula, at the discretion of the Committee. The
amount of the Award determined by the Committee for a performance period shall
be paid to the Participant within seventy-five (75) days after the end of that
performance period or as otherwise determined by the Committee; provided,
however, that a Participant may, if and to the extent permitted by the
Committee, elect to defer payment of an Award. Awards shall be payable in cash.

 

(c) Notwithstanding any other provision of the Plan, in the event a Participant
should separate from service with the Company or a subsidiary for any reason
(other than termination by the Company for “cause,” as defined by the
Committee), the Committee may, in its absolute discretion, authorize the payment
of all or a portion of such Participant’s Award in respect of the performance
period during which the separation from service occurred.

 

(d) The provisions of this Section 4 shall be administered and interpreted in
accordance with Section 162(m) of the Code to ensure deductibility by the
Company and/or its subsidiaries of the payment of Awards.

 

5. Amendment and Termination of the Plan. (a) The Board may, at any time or from
time to time, suspend or terminate the Plan in whole or in part or amend it in
such respects as the Board may deem appropriate.

 

(b) No amendment, suspension or termination of the Plan shall, without the
Participant’s consent, impair any of the rights or obligations under any Award
theretofore granted to a Participant under the Plan.

 

(c) The Committee may amend the Plan, subject to the limitations cited above, in
such manner as it deems necessary to permit the granting of Awards meeting the
requirements of future amendments, rules or regulations, if any, to or under the
Code or any other applicable laws.



--------------------------------------------------------------------------------

6. Miscellaneous Provisions. (a) Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among eligible individuals
under the Plan, whether or not such eligible individuals are similarly situated.
Neither the Plan nor any action taken hereunder shall be construed as giving any
employee or other person any right to continue to be employed by or perform
services for the Company or any subsidiary, and the right to terminate the
employment of or performance of services by any Participant at any time and for
any reason is specifically reserved to the Company and its subsidiaries.

 

(b) No Award shall be considered as compensation under any employee benefit plan
of the Company or any subsidiary, except as otherwise may be provided in such
employee benefit plan. No reference in the Plan to any other plan or program
maintained by the Company shall be deemed to give any Participant or other
person a right to benefits under such other plan or program.

 

(c) Except as otherwise may be required by law or approved by the Committee, a
Participant’s rights and interest under the Plan may not be assigned or
transferred, hypothecated or encumbered in whole or in part either directly or
by operation of law or otherwise (except in the event of a Participant’s death)
including, but not by way of limitation, execution, levy, garnishment, sale,
transfer, attachment, pledge, bankruptcy or in any other manner; provided,
however, that, subject to applicable law, any amounts payable to any Participant
hereunder are subject to reduction to satisfy any liabilities owed by the
Participant to the Company or any of its subsidiaries.

 

(d) The Company and its subsidiaries shall have the right to deduct from any
payment made under the Plan any federal, state, local or foreign income or other
taxes required by law to be withheld with respect to such payment.

 

(e) The Company is the sponsor and legal obligor under the Plan, and shall make
all payments hereunder, other than payments to be made by any of the
subsidiaries, which shall be made by such subsidiary, as appropriate. Nothing
herein is intended to restrict the Company from charging a subsidiary that
employs a Participant for all or a portion of the payments made by the Company
hereunder. The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any amounts under the Plan, and rights to the payment hereunder shall be no
greater than the rights of the Company’s (or subsidiary’s) unsecured creditors.
All expenses involved in administering the Plan shall be borne by the Company.

 

(f) The validity, construction, interpretation, administration and effect of the
Plan and rights relating to the Plan and to Awards granted under the Plan, shall
be governed by the substantive laws, but not the choice of law rules, of the
State of New York.

 

(g) The Plan shall be effective as of January 1, 2004. However, if the Plan is
not approved by the affirmative vote of holders of a majority of the shares of
the Company present, or represented by proxy, and entitled to vote at the Annual
Meeting of Shareholders of the Company to be held in 2004, or at any adjournment
date thereof, the Plan and all Awards thereunder shall thereupon terminate.